Citation Nr: 0618401	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
arteriosclerotic heart disease, currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated as 20 
percent disabling. 

3.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently rated as 20 percent disabling. 

4.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently rated as 30 percent disabling. 

5.  Entitlement to an increased rating for right inguinal 
hernia, currently rated as 30 percent disabling. 

6.  Entitlement to an increased (compensable) evaluation for 
hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1963 and from November 1963 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
a rating action, dated in November 2002, the RO assigned a 30 
percent rating for hypertensive arteriosclerotic heart 
disease; the RO confirmed and continued a 10 percent rating 
for traumatic arthritis of the right shoulder, a 10 percent 
rating for degenerative joint disease of the lumbar spine, 
and 0 percent ratings for maxillary sinusitis and bilateral 
inguinal hernia repair.  The veteran filed a notice of 
disagreement (NOD) and perfected a timely appeal as to that 
rating decision.  The veteran appeared and offered testimony 
at a hearing before a Hearing Officer at the RO in June 2003.  
A transcript of that hearing is of record.  

By a rating action in August 2003, the RO increased the 
evaluation assigned for degenerative joint disease of the 
lumbar spine from 10 percent to 20 percent; increased the 
evaluation for maxillary sinusitis from 0 percent to 30 
percent; increased the evaluation for traumatic arthritis of 
the right shoulder from 10 percent to 20 percent; and 
increased the evaluation for a right inguinal hernia repair 
from 0 percent to 30 percent.  However, the RO confirmed the 
30 percent disability rating for hypertensive 
arteriosclerotic heart disease.  As the assigned ratings do 
not represent the highest possible rating available under the 
VA Rating Schedule, the veteran's appeal of the assigned 
disability evaluations for his service-connected degenerative 
joint disease of the lumbar spine, arthritis of the right 
shoulder, maxillary sinusitis, and bilateral inguinal hernia 
repair continues before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In April 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2005.  

In a Statement in Support of Claim, received in July 2002, 
the appellant raised the issue of service connection for 
irritable bowel syndrome.  That issue is referred to the RO 
for appropriate action.  

The Board also notes that, in a rating action of April 2005, 
the RO restored service connection for hypertension, 
assigning a 0 percent rating, effective September 1, 1985.  
Subsequently, in June 2005, the veteran submitted an NOD as 
to the disability rating assigned.  As discussed in the 
Remand section, below, because the RO has not issued a 
statement of the case (SOC) with regard to the claim for an 
increased rating for hypertension, this issue must be 
remanded to the RO.  


FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease is 
manifested by subjective complaints of chest pain, shortness 
of breath, and fatigue with stair climbing and lifting, and 
with an exercise capacity of 14 METs, without clinical 
findings of cardiac hypertrophy or abnormal X-ray or 
cardiographic findings, and without arrhythmia, ischemia, or 
other symptoms such as ventricular dysfunction, dyspnea, or 
syncope, and no evidence of congestive heart failure.   
2.  The service-connected lumbosacral strain with 
degenerative changes consists of orthopedic pathology that 
causes severe limitation of motion and more closely resembles 
a severe lumbosacral strain.  

3.  The medical and other evidence of record indicates that 
the veteran's service-connected maxillary sinusitis is 
manifested by intermittent sinus pressure, congestion and 
pain as well as frequent, but not constant, maxillary sinus 
and frontal headaches.  The condition has not required 
surgical intervention.  

4.  The veteran's right shoulder disorder, traumatic 
arthritis, is manifested by shoulder pain, lack of endurance, 
and slight limitation of motion, but without limitation of 
motion to 25 degrees from the side.  

5.  The veteran's recurrent inguinal hernia on the right side 
is not shown to be inoperable or irreducible.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7005 (2005).  

2.  A 40 percent rating, but no more, is warranted for 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5292, 5293, 5295 (2003); Diagnostic 
Codes 5237, 5242, 5243 (2005).  

3.  The criteria for a rating in excess of 20 percent for 
arthritis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5201 (2005).  

4.  The criteria for a rating in excess of 30 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2005).  

5.  The criteria for an evaluation in excess of 30 percent 
for bilateral inguinal hernia repair, with recurrent hernia 
right side, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b) (1), 4.1-4.14, 4.114, Diagnostic Code 7338 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in October 2003 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Another letter was issued in May 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
disabilities, given that he has been provided all the 
criteria necessary for a higher disability rating, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

II.  Factual background

In a rating action of April 1986, the RO granted service 
connection for traumatic arthritis, right shoulder, rated as 
10 percent disabling; degenerative joint disease, lumbar 
spine, rated as 10 percent disabling; and maxillary 
sinusitis, hypertension, and bilateral inguinal hernia 
repair, each evaluated as 0 percent disabling, effective 
September 1, 1985.  

In conjunction with his claims for increased ratings for his 
service-connected disabilities, the veteran was afforded VA 
compensation examinations in October 2002.  It was noted that 
he had been diagnosed and treated for hypertension in 1985; 
he took his medication regularly and consulted with his 
physician every six months.  It was noted that the veteran 
was able to walk 100 to 300 meters.  He was able to climb 
stairs up to the second floor with easy fatigability.  He 
reported having chest pains 1 to 2x per week, with occasional 
shortness of breath.  He complained of dizziness.  Evaluation 
of the heart revealed a dynamic precordium, regular rhythm, 
with no murmurs and no orthopnea.  No pedal edema was noted.  
Stress test was not done due to easy fatigability, obesity, 
and joint pains.  The pertinent diagnosis was hypertensive 
arteriosclerotic heart disease, with controlled blood 
pressure, on medication.  The examiner noted that METs 
capacity was 5 to 6, with 56%.  The examiner noted that there 
was moderate restriction in the veteran's ability to obtain 
and retain employment.  An examination of the rectum and anus 
was also conducted, which revealed finding of hemorrhoid.  
There was no evidence of fecal leakage, fissures, bleeding, 
or any signs of anemia.  The diagnosis was hemorrhoid.  

The veteran was also afforded a joints examination, at which 
time he reported falling down while playing football in 1980, 
injuring his right shoulder; he underwent physical therapy 
for one months and he took medication which provided some 
relief.  The veteran complained of pain off and on; he noted 
that the pain was aggravated by cold weather and lifting 
heavy objects.  He denied any episodes of dislocation or 
recurrent subluxation.  The examiner noted that the shoulder 
pain had slight to moderate interference in the veteran's 
daily activities.  Examination of the shoulder revealed 
slight tenderness, no swelling, and occasional clicking 
sounds on motion.  Forward flexion in the right shoulder was 
from 0 degrees to 170 degrees, passive motion was 0 degrees 
to 120 degrees, and range of motion during flare-ups was 0 
degrees to 160 degrees.  Abduction in the right shoulder was 
0 to 170 degrees, external rotation was from 0 to 90 degrees, 
and internal rotation was 0 degrees to 90 degrees.  X-ray 
study of the shoulders revealed degenerative joint disease 
and peritendinitis with slight limitation of motion, shoulder 
joints.  The pertinent diagnosis was history of trauma, right 
shoulder.  

The veteran complained of on and off low back pain almost 
everyday; he noted that the pain occurred 3 to 4 times a week 
and he described it as moderate.  He noted that the pain was 
aggravated by cold weather and prolonged walking.  It was 
noted that the low back pain caused moderate interference 
with daily activities.  Range of motion in the lumbar spine, 
both on active and passive, revealed flexion of 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees; with flare-up, flexion in the back 
was to 80 degrees, extension was to 20 degrees, lateral 
flexion was to 25 degrees, and rotation was to 25 degrees.  
It was noted that limitation of motion was mainly due to 
pain.  The veteran had slight tenderness and slight muscle 
spasm, with no weakness.  No neurological abnormalities were 
noted.  X-ray study revealed degenerative discospondylosis 
with slight listhesis, and arthritis of the lumbar spine.  
The pertinent diagnosis was low back strain, and degenerative 
discospondylosis with slight listhesis, and arthritis of the 
lumbar spine.  The examiner noted that there was moderate 
restriction in the veteran's ability to obtain and retain 
office employment.  

The veteran was also afforded an ENT examination in October 
2002.  At that time, he complained of recurrent sneezing, 
watery rhinorrhea, nasal stuffiness, frontal headache, and 
paranasal swelling almost daily.  He reported difficulty 
breathing through the nose.  He denied any purulent 
discharge.  He did report problems with dyspnea at rest.  The 
veteran also reported frontal heaviness almost daily.  The 
veteran further noted that he experienced allergic attacks 
almost daily; and, in between attacks, he felt dull aching 
over the forehead, and postnasal drip.  Evaluation revealed 
pink smooth nasal turbinates, no discharge, pink pharynx, 
slightly enlarged tonsils, mobile arytenoids, patent canals 
and intact drums.  The examiner noted that the veteran had 
deviated nasal septum with septal spurs, and about 50 percent 
obstruction bilaterally.  No sinus tenderness or discharge 
was noted.  The pertinent diagnosis was allergic rhinitis.  
The examiner noted that the veteran's allergic rhinitis does 
not limit his ability to obtain or maintain employment.  

Report of an X-ray study of the lumbar spine, dated in March 
2003, revealed osteoarthritis of the lumbar spine; and 
subluxated L4 or L5.  Also of record is the report of a CT 
scan of the lumbar spine, dated in April 2003, which revealed 
findings of spondylosis of the lumbar spine with lateral 
subluxation between L4 and L5 vertebrae, and degeneration of 
the intervertebral spaces between L5-S1 vertebrae.  

At his personal hearing in June 2003, the veteran testified 
that the low back pain prevented him from participating in a 
lot of activities; he stated that he was unable to run, jump, 
or do anything physical.  He maintained that the arthritis in 
his right shoulder was so severe that it limited his ability 
to retain employment.  He stated that his maxillary sinusitis 
caused him to suffer from painful headaches and post nasal 
drip, which caused nausea; he noted that he had recently been 
diagnosed with irritable bowel syndrome.  He reported that he 
had had three operations for his hernia, and indicated that 
he had problems with groin pain.  

Of record is a medical statement from Dr. A.R.G., Jr., dated 
in July 2003, wherein he noted that the veteran had anterior 
wall myocardial infarction in the past, and he currently had 
problems with angina, intermittently.  He noted that the 
veteran had PVD's low grade III, provoked by treadmill 
testing (METS=10).  The examiner also noted that the veteran 
had arthritis in his shoulder joints, which caused him 
chronic mild to moderate pain.  Dr. G reported that the 
veteran had subluxated lumbar vertebrae and spondylosis which 
was aggravated by prolonged standing and rough rides; he 
noted that the pain is relieved by nonsteroidal 
antiinflammatory medication.  Dr. G further noted that the 
veteran had maxillary sinusitis with acute episodes.  He 
noted that the veteran had intermittent headaches and nasal 
congestion.  

The veteran was afforded VA examinations in July 2003.  
Report of the heart examination noted that the veteran 
complained of dizziness, especially with climbing stairs.  He 
also complained of chest pain on and off, shortness of 
breath, and easy fatigue.  He denied any cardiac surgery, 
episodes of orthopnea, or syncope.  He reported having 
shortness of breath with climbing one flight of stairs.  The 
veteran also reported having chest pains even at rest and 
while sleeping.  On examination, blood pressure readings were 
140/90 lying, 130/100 sitting, and 130/100 standing.  There 
was no evidence of congestive heart failure.  The examiner 
reported a METs score of 14.  Report of an exercise tolerance 
stress test revealed normal blood pressure and heart rate 
response to exercise.  It was negative for exercise-induced 
ischemia.  Exercise stress capacity was at 14 METs.  

The veteran indicated that he had undergone three hernia 
operations.  He complained of pain in the inguinal area, with 
a right inguinal bulge, and also complained of pain on 
defecation with blood streaked stools.  No nausea or vomiting 
was reported.  The veteran indicated that he had bowel 
movements every morning when his sinuses do not bother him; 
however, when his sinuses are active, the veteran indicated 
that he had 3 to 4 bowel movements a day.  He denied any 
fecal discharge.  No evidence of malnutrition or anemia was 
noted.  He complained of pain in the periumbilical area.  The 
pertinent diagnosis was Grade II internal hemorrhoids by 
proctosigmoidoscopy.  An examination of the digestive system 
revealed a healed scar on the left and right inguinal hernia, 
residuals of herniorrhaphy.  The veteran also had a bulging 
mass on the right inguinal area when he strained, reducible.  
The pertinent diagnosis was status post herniorrhaphy, 
bilateral, scars, healed hernia, right inguinal area, 
recurrent.  

The veteran was also afforded a VA examination for evaluation 
of his shoulders.  At that time, he complained of pain and 
stiffness in the right shoulder.  No instability was noted.  
The veteran reported flare-ups 3 to 4 times a week.  He 
denied any episodes of dislocation or recurrent subluxation.  
It was noted that the veteran had moderate functional 
impairment during flare-ups.  On examination, it was noted 
that the veteran had pain with bending forward or flexion of 
his right shoulder from 140 degrees to 180 degrees.  The 
examiner noted a lack of endurance following repetitive use 
during flare-ups.  The veteran complained of pain in both 
shoulders, more on the right.  Range of motion in the right 
shoulder revealed a forward flexion of 0 degrees to 150 
degrees on active motion, 0 to 160 degrees on passive motion, 
and 0 to 140 degrees during flare ups; abduction was from 0 
degrees to 150 degrees on active motion, 0 to 160 degrees on 
passive motion, and 0 to 140 degrees during flare ups; 
external rotation was 0 degrees to 80 degrees on active 
motion, 0 to 90 degrees on passive motion, and 0 to 70 
degrees during flare ups; internal rotation was 0 degrees to 
80 degrees on active motion, 0 to 90 degrees on passive 
motion, and 0 to 70 degrees during flare ups.  The pertinent 
diagnoses were degenerative joint disease and peritendinitis 
of the shoulder joints, and history of injury to the right 
shoulder.  

On examination of the lumbar spine, the veteran complained of 
pain and stiffness in the lumbar spine; he described the pain 
as being a 6 to 7 on a scale of 1 to 10.  The veteran 
reported flare-ups 3 to 4 times a week.  The veteran noted 
that back pain is aggravated by cold weather, squatting, and 
lifting objects off the floor.  No numbness, weakness, 
bladder complaints, bowel complaints, or erectile dysfunction 
was noted.  It was noted that he was able to walk 100 to 200 
meters.  He stated that he was unable to play basketball or 
tolerate prolonged squatting.  It was also noted that the 
veteran has been unemployed for several years.  Examination 
of the back revealed no abnormal curvature.  Range of motion 
in the lumbar spine revealed a forward flexion of 0 degrees 
to 80 degrees on active motion, 0 to 90 degrees on passive 
motion, and 0 to 70 degrees during flare-ups.  Extension was 
from 0 degrees to 25 degrees on active motion, 0 to 30 
degrees on passive motion, and 0 to 20 degrees during flare 
ups.  Lateral flexion was 0 degrees to 25 degrees on active 
motion, 0 to 30 degrees on passive motion, and 0 to 20 
degrees during flare ups.  Rotation was 0 degrees to 40 
degrees on active motion, 0 to 45 degrees on passive motion, 
and 0 to 30 degrees during flare ups.  It was noted that the 
veteran had pain with bending forward from 80 to 95 degrees; 
he was unable to endure repetitive bending forward on flare-
ups.  There was spasm of back muscles.  No sensory or motor 
deficits were noted.  No pathologic reflexes were noted.  
Lasegue sign was negative.  The pertinent diagnoses were back 
strain; spondylosis in the lumbar spine with lateral 
subluxation between L4-L5 by MRI; and degeneration of 
intervertebral spaces between L5-S1 vertebrae.  

The veteran was also afforded an ENT examination, at which 
time he complained of difficulty breathing through the nose.  
He denied any purulent discharge.  He also denied any dyspnea 
at rest or on exertion.  It was noted that the veteran was 
using steroid nasal spray.  Left maxillary sinusitis, left 
headache reported, mild in severity, recurrent.  Examination 
revealed 20 to 30 percent obstruction, bilateral.  There was 
tenderness over the left maxillary sinus.  The pertinent 
diagnosis was chronic left maxillary sinusitis, primarily 
involving the nose and paranasal sinus.  

Received in August 2003 were VA progress notes, dated from 
July 2003 to August 2003, reflecting treatment for several 
disabilities, including chronic sinusitis.  Received in May 
2005 were VA progress notes, dated from July 2003 to May 
2005, reflecting treatment for several disabilities, 
including chronic sinusitis, arteriosclerotic heart disease, 
and low back pain.  The veteran was seen in January 2004 for 
complaints of chest pain.  He was seen in April 2004 for 
complaints of increased back pain in the past month.  He 
denied any chest pain or dizziness.  The assessment was 
history of symptoms of degenerative joint disease, 
osteoarthritis.  During a clinical visit in April 2004, the 
veteran complained of sneezing and mild headache since one 
day ago.  The examiner noted persistent sinus mucocele on the 
left maxillary sinus.  No discharge or masses was noted.  
There was a well formed epiglottis with no masses.  Some 
tenderness was noted on the veteran's cheek.  The neck was 
supple with no masses.  The pertinent diagnosis was allergic 
rhinitis.  

Of record is a report from Dr. A.R.G., Jr., dated in June 
2005, which shows that the veteran was brought to the 
emergency room on May 1, 2005 because of chest pains.  It was 
noted that his blood pressure was 160/110.  After an hour, 
his chest pain subsided, but his blood pressure remained 
160/110.  An electrocardiogram (EKG) showed delayed 
intraventricular conduction, isoelectric ST segments and old 
Q waves.  The veteran was treated, his blood pressure dropped 
and he was discharged on medication.  

III.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although rating 
personnel are directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Arteriosclerotic heart disease

The veteran's arteriosclerotic heart disease has been 
assigned a 30 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7005.  

DC 7005 provides that a 30 percent evaluation is assigned for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A note to the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104.  

After a careful review of the medical evidence in light of 
the pertinent criteria, the Board finds that no more than the 
currently assigned 30 percent disability rating is warranted 
for the veteran's arteriosclerotic heart disease.  The 
veteran's disability is manifested by subjective complaints 
of chest pain, shortness of breath, fatigue with stair 
climbing and lifting, with exercise capacity of 14 METs, 
without clinical findings of cardiac hypertrophy, or abnormal 
X-ray or cardiographic findings, and without arrhythmia, 
ischemia, or other symptoms such as ventricular dysfunction, 
dyspnea, or syncope.  The record is also negative for any 
findings of congestive heart failure.  The Board thus finds 
that the disability from arteriosclerotic heart disease does 
not meet the criteria for a rating higher than 30 percent.  

The medical evidence does not show that the veteran's ASHD is 
manifest by more than one episode of acute congestive heart 
failure in the past year; nor that a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; nor left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his ASHD under Diagnostic Code 7005.  

As the criteria for the next higher, 60 percent rating are 
not met, it follows that the criteria for the maximum 100 
evaluation likewise are not met.  

B.  Degenerative joint disease, lumbar spine

In this case, the RO has evaluated the veteran's degenerative 
joint disease of the lumbar spine as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under 
this regulatory provision, a rating of 10 percent for 
lumbosacral strain is warranted where there is characteristic 
pain on motion.  A rating of 20 percent is warranted with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A rating of 
40 percent is warranted with severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Also for consideration are the provisions of DC 5292 for 
limitation of motion of the lumbar spine.  Under this Code, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  

Since the record shows that the veteran suffers from 
degenerative disc disease, the Board believes that the 
provision of Diagnostic Code 5293 for intervertebral disc 
syndrome should be considered as well.  Under this Code, a 
rating of 20 percent is warranted for moderate intervertebral 
disc syndrome; recurring attacks.  The next higher rating of 
40 percent is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  The 
higher rating of 60 percent under this code is for 
application for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

The Board notes here that the rating provisions for 
evaluating diseases and injuries of the spine changed during 
the pendency of this appeal.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002) and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Under the new General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 10 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

As there is no evidence of fracture or ankylosis of the 
lumbar spine shown on record, neither the old nor the new 
criteria governing such disorders are applicable in this 
case.  

Upon consideration of the evidence of record, the Board finds 
that an increased rating of 40 percent, but no higher, is 
warranted for the veteran's service-connected degenerative 
joint disease of the lumbar spine.  In granting the award of 
an increased rating, the Board notes that on the occasion of 
the most recent VA examination in July 2003, the examiner 
explained that the veteran had pain with bending forward from 
80 to 95 degrees; he also noted that the veteran had spasms 
of the back muscles.  The examiner further noted that the 
veteran "can't endure repetitive bending forward on flare-
ups."  It was also indicated that when the effects of pain 
were considered (38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995)), the veteran experienced lack of 
endurance and fatigue.  It is noteworthy that the examiner 
indicated that the veteran had been unemployed for several 
years, and that the veteran suffered functional impairment 
during flare-ups, which occurred 3 to 4 times a week.  

The Board finds that the criteria for a 40 percent rating 
under the general rating formula for diseases and injuries of 
the spine have been met.  Whether the veteran is rated under 
the old or new criteria for limitation of motion, the result 
is the same. There is either severe limitation of motion or 
severe functional impairment of the lumbar motion.  A higher 
evaluation is not warranted under this criteria, as it is not 
shown that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine as required for a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
Sept. 26, 2003).  Likewise, a rating higher than 40 percent 
is not warranted under the old rating criteria, as such 
criteria did not provide for a rating higher than 40 percent 
under the diagnostic codes for limitation of motion of the 
lumbar spine and for lumbosacral strain.  38 C.F.R. § 4.71a, 
DCs 5292, 5295 (effective prior to Sept. 26, 2003).  

C.  Arthritis of the right shoulder

The veteran's right shoulder disorder has been evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under that code, limitation 
of motion of the minor arm is rated at 20 percent if limited 
to shoulder level or midway between the side and shoulder, 
and at 30 percent if limited to 25 degrees from the side.  

As noted above, when evaluation of a musculoskeletal 
disability is based on limitation of motion, VA regulations 
provide, and the Court has emphasized, that evaluation must 
include consideration of impairment of function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Careful review of the evidentiary record does not show that 
the veteran's right shoulder disability limits motion of his 
arm to 25 degrees from his side, as would warrant a 30 
percent rating under DC 5201.  There is evidence of pain on 
motion of the right arm, some stiffness of the shoulder, and 
limitation of function of the shoulder due to shoulder pain.  
During the July 2003 VA examination, the examiner also noted 
a lack of endurance following repetitive use of the right 
shoulder during flare-ups.  Those symptoms, however, have not 
been shown to limit function of the veteran's right shoulder 
arm to an extent equivalent to limitation of motion of the 
arm to 25 degrees from his side.  Moreover, examination 
revealed no instability, no episodes of dislocation, and no 
recurrent subluxation of the right shoulder.  Thus, a 30 
percent rating is not warranted even with consideration of 
those factors.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) 
(2005).  

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has not found such factors in the record.  While 
the examiner noted that the veteran had moderate functional 
impairment during flare-ups, the record does not show that 
the veteran has required frequent hospitalizations for his 
right shoulder disorder.  It does not appear from the record 
that he has ever been hospitalized for this condition.  There 
is also nothing which has been identified in the medical 
records as being exceptional or unusual from a clinical 
standpoint.  

It also does not appear that the veteran's sinus condition 
has resulted in marked interference with his employment.  In 
short, the evidence does not support the proposition that the 
service-connected arthritis of the right shoulder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.  

D.  Maxillary sinusitis

The veteran is in receipt of a 30 percent disability 
evaluation for service-connected sinusitis and residuals of a 
nose injury pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6513, pertaining to chronic maxillary sinusitis.  Maxillary 
sinusitis is rated in turn under the General Rating Formula 
for Sinusitis.  Pursuant to such rating criteria, a 10 
percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

Finally, a 50 percent rating is warranted after radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2005).  A 
Note to Diagnostic Code 6514 provides that an 
"incapacitating episode" of sinusitis means one that 
requires bed-rest and treatment by a physician.  

In this case, the veteran's sinusitis is not manifested by 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, the relevant criteria for a 50 percent 
rating.  

At the most recent VA examination in July 2003, the veteran 
reported left-side headaches, mild in severity.  It was noted 
that he only has 20 to 30 percent obstruction, with 
tenderness over the left maxillary sinus.  No other symptoms 
were reported.  He denied any purulent discharge or crusting; 
and there is no indication that the veteran had had surgery 
on his paranasal sinuses.  The treatment records reflect that 
the veteran's sinusitis has been controlled with steroid 
nasal spray.  

In light of the foregoing, the Board finds that the 30 
percent rating now in effect for sinusitis adequately 
reflects the level of severity of the veteran's maxillary 
sinusitis.  There are very few, if any, reported instances of 
incapacitating sinusitis in any of the VA medical records.  
The preponderance of the evidence demonstrates that the 
veteran's sinusitis has not warranted more than the current 
30 percent under the relevant rating criteria.   Hence, the 
benefit-of-the-doubt rule is not for application, and the 
claim must be denied.  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) 
(2005).  

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his maxillary sinusitis.  It does not 
appear from the record that he has ever been hospitalized for 
this condition.  There is also nothing which has been 
identified in the medical records as being exceptional or 
unusual from a clinical standpoint.  

It also does not appear that the veteran's sinus condition 
has resulted in marked interference with his employment.  In 
short, the evidence does not support the proposition that the 
veteran's service-connected maxillary sinusitis presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.  

E.  Bilateral Inguinal hernia

The veteran's right inguinal hernia is currently rated as 30 
percent disabling under Diagnostic Code 7338.  Under this 
provision, a 30 percent evaluation is warranted for a small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia that is not well supported by a truss or is not 
readily reducible.  The next higher rating of 60 percent is 
assigned where there is a large postoperative recurrent 
hernia that is considered inoperable, which is not well 
supported under ordinary conditions, and not readily 
reducible.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

The residuals of inguinal hernia repair are rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338.  See 38 C.F.R. § 4.114.  By regulatory amendment 
effective July 2, 2001, changes were made to the portion of 
the schedular criteria for evaluating diseases of the 
digestive system that addresses disabilities of the liver - 
but not to DC 7338.  

The evidence of record does not show any recurrence of the 
veteran's right inguinal hernia, let alone the presence of a 
large hernia.  On examination by VA in July 2003, there was a 
bulging mass on the right inguinal area when he strained; 
however, it was noted that the mass was "reducible."  As 
such, there is no evidence of any recurrence of the veteran's 
right inguinal hernia to the extent required for a 60 percent 
evaluation under Code 7338.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
right inguinal hernia.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
a preponderance of the evidence is against the claim, the 
doctrine is not for application in this case. Therefore, the 
appeal is denied.  


ORDER

Entitlement to a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease is denied.  

Entitlement to a 40 percent rating, but no more, is granted 
for degenerative joint disease of the lumbar spine, subject 
to the laws and regulations governing the award of monetary 
benefits.  

Entitlement to a rating in excess of 20 percent for arthritis 
of the right shoulder is denied.  

Entitlement to a rating in excess of 30 percent for maxillary 
sinusitis is denied.  

Entitlement to a rating in excess of 30 percent for bilateral 
inguinal hernia repair, with recurrent hernia on right side, 
is denied.  

REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by an NOD and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required -  there must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.  

As noted above, in the April 2005 rating action, the RO 
restored service connection for hypertension, and assigned a 
0 percent rating for the disability effective from September 
1, 1985.  Received in June 2005 was a statement from the 
veteran wherein he expressed disagreement with the rating 
assigned to the service-connected hypertension.  The Board 
notes that an SOC addressing the matter of entitlement to an 
increased rating for hypertension has not yet been issued.  
Therefore, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to an increased rating for 
hypertension in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


